IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40463
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

BERNALDO BASILO JAIMES-JAIMES,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-99-CR-1082-1
                       - - - - - - - - - -
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Bernaldo Basilo Jaimes-Jaimes (Jaimes) appeals his guilty-

plea conviction and sentence for illegal reentry after

deportation in violation of 8 U.S.C. § 1326(b)(2).      Jaimes argues

that the indictment was deficient for failing to allege his prior

felony conviction as an element of the offense.   Thus, he

contends that he was improperly sentenced based on this prior

conviction.    Jaimes concedes that this argument is foreclosed by

the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), and raises it solely to preserve

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40463
                                 -2-

Supreme Court review.   As we recently noted, the Supreme Court

expressly declined to overrule Almendarez-Torres in Apprendi v.

New Jersey, 530 U.S. 466 (2000), thus we are bound to follow this

precedent.    See United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), petition for cert. filed, (U.S. Jan. 26, 2001)

(No. 00-8299).

     Jaimes also asserts for the first time on appeal that the

indictment was deficient because it did not allege general intent

as an element of the offense.   This argument is foreclosed by our

decision in United States v. Guzman-Ocampo, 236 F.3d 233 (5th

Cir. 2000).

     AFFIRMED.